        Case 4:97-cr-00243-LPR Document 1426 Filed 07/10/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

                                        CAPITAL CASE

UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                               Case No. 4:97-cr-00243-LPR-2


DANIEL LEWIS LEE                                                                    DEFENDANT


                                             ORDER

       A jury found defendant Daniel Lewis Lee guilty of, among other things, three counts of

murder in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(1) and § 2 (Counts 3-5). Pursuant

to the Federal Death Penalty Act of 1994, 18 U.S.C. §§ 3591-3594, and the verdict of the jury

returned on May 14, 1999, recommending Mr. Lee be sentenced to death, this Court entered

judgment on May 13, 2002, sentencing Mr. Lee to death on Counts 3, 4, and 5 of the Superseding

Indictment and remanding him to the custody of the United States Marshal.

       In accordance with 28 C.F.R. § 26.2, this Court hereby orders:

       (1) The sentence shall be executed by a United States Marshal designated by the Director

       of the United States Marshals Service;

       (2) The sentence shall be executed by intravenous injection of a lethal substance or

       substances in a quantity sufficient to cause death;

       (3) The sentence shall be executed on a date and at a place designated by the Director of

       the Federal Bureau of Prisons, namely, July 13, 2020, at the Federal Correctional Complex,

       Terre Haute, Indiana, or such other time and place as he may later designate; and


                                                                                                Government
                                                                                                  Exhibit
                                                                                                    7
                                                                                                     Case
                                                                                                01-CR-3047-LTS
        Case 4:97-cr-00243-LPR Document 1426 Filed 07/10/20 Page 2 of 3



       (4) The prisoner under sentence of death shall be committed to the custody of the Attorney

       General or his authorized representative for appropriate detention pending execution of the

       sentence.

       For the reasons briefly set forth in the other Order filed today (Doc. 1425), the Court does

not believe this Order is necessary. The Court believes the Department of Justice—including the

United States Attorney General and his various designees such as the Director of the Federal

Bureau of Prisons and the Director of the U.S. Marshals Service—already has the authority to

implement Mr. Lee’s death sentence. That authority stems from either the inherent constitutional

authority of the President to take care that the laws are faithfully executed or from this Court’s

May 2002 oral and written imposition of a sentence of death. (Docs. 996, 1003). However,

because (1) this a matter of life and death, (2) Mr. Lee has very recently raised a concern that

various agencies, entities, or persons of the Department of Justice may not currently have the

authority to set an execution date or otherwise implement the death sentence, and (3) there is no

harm in being even more explicit about this Court’s grant of authorization, power, and

responsibility to the various agencies, entities, and persons of the Department of Justice to

implement the death sentence, it is appropriate for this Order to issue even if it is only to confirm

to Mr. Lee and to the people of the United States that the Department of Justice—including the

United States Attorney General and his various designees such as the Director of the Federal

Bureau of Prisons and the Director of the U.S. Marshals Service—has the full and complete legal

authority to implement Mr. Lee’s death sentence on July 13, 2020.

       The Court understands that Mr. Lee was given notice of the July 13, 2020 execution date

on June 15, 2020. He and his counsel received this information via a letter from the Warden of

the Terre Haute Complex. (Doc. 1400-3 at 2). His counsel were also served via CM/ECF with a




                                                 2
                                                                                   Exhibit 7, Page 2
        Case 4:97-cr-00243-LPR Document 1426 Filed 07/10/20 Page 3 of 3



Notice filed by the Government containing this information. (Doc. 1379). The Court further

understands that Mr. Lee, who had withdrawn his application for clemency in 2019 after stays of

his then-scheduled execution were issued, has been afforded an opportunity once again to apply

for clemency—although as of July 9, 2020 he had not availed himself of the opportunity. The

Court further understands that nothing in this Order prevents a court of competent jurisdiction

from issuing a stay of execution if it deems such a stay to be necessary and appropriate. Likewise,

nothing in this Order prevents the President of the United States from granting clemency to Mr.

Lee.

       IT IS SO ORDERED this 10th day of July 2020.



                                             ________________________________
                                             LEE P. RUDOFSKY
                                             UNITED STATES DISTRICT JUDGE




                                                3
                                                                                  Exhibit 7, Page 3
